ACCEPTED
                                                                                                03-15-00025-CV
                                                                                                        5988590
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                            7/8/2015 5:11:22 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                  No. 03-15-00025-CV

                                                                           FILED IN
              In The Court of Appeals For The Third                District
                                                                    3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                              Austin, Texas                         7/8/2015 5:11:22 PM
                                                                      JEFFREY D. KYLE
                                                                            Clerk

APPELLANTS/CROSS-APPELLEES LAKEWAY REGIONAL MEDICAL CENTER, LLC
            AND SURGICAL DEVELOPMENT PARTNERS, LLC,


                                            v.
                APPELLEES LAKE TRAVIS TRANSITIONAL LTCH,
            BRENNAN, MANNA & DIAMOND, LLC AND FRANK T. SOSSI,



                 APPELLANTS’ FIRST UNOPPOSED
        MOTION FOR EXTENSION OF TIME TO FILE APPELLANTS’
                        OPENING BRIEFS


TO THE HONORABLE COURT OF APPEALS:

        Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellants Lakeway Regional Medical Center, LLC (“LRMC”) and Surgical

Development Partners, LLC (“SDP”) timely file this Unopposed Motion to Extend

Time to File Their Opening Briefs.

        LRMC’s and SDP’s opening appellants’ briefs 1 are currently due on July 30,

2015. LRMC and SDP seek an extension, making their briefs due on August 31,

2015.

1
  At this time, it has not been determined whether LRMC and SDP will file separate briefs or
joint briefs.


                                             1
         This is LRMC and SDP’s first request for an extension of time to file their

opening briefs.

                                  BACKGROUND

         1.    This case is on appeal from the 345th Judicial District Court of Travis

County, Texas.

         2.    The case below was styled Lake Travis Transitional LTCH, LLC n/k/a

Lake Travis Specialty Hospital, L.L.C. v. Lakeway Regional Medical Center, LLC,

Surgical Development Partners, LLC, Brennan, Manna & Diamond, LLC,

Brennan, Manna & Diamond, P.L., and Frank T. Sossi and numbered D-1-GN-12-

000983.

         3.    The Judgment was signed on October 16, 2014.

         4.    The Judgment is for actual damages in the amount of $7,900,000, plus

prejudgment interest on that sum, plus $2,000,000 in attorneys’ fees, plus all costs

of court, plus post-judgment interest on the sum total of each of the foregoing at an

annual rate of five percent (5%), compounded annually, from the date of judgment.

         5.    On November 14, 2014, LRMC and SDP filed a motion for new trial.

         6.    On January 12, 2015, LRMC and SDP filed a notice of appeal.

         7.    On January 13, 2015, Lake Travis Transitional LTCH, LLC n/k/a

Lake Travis Specialty Hospital, L.L.C (“LTT”) filed its notice of appeal.




54059819.1                                 2
         8.      The extensive clerk’s record, over 13,300 pages was filed on June 16,

2015.         (A supplemental clerk’s record was filed on May 21 and a second

supplemental clerk’s record was filed on June 18.) The clerk’s record, however, is

not complete as several items requested by LRMC and SDP were omitted. LRMC

and SDP have asked the district clerk to supplement the record with those

additional items.

         9.      The extensive reporter’s record was filed on June 23, 2015.        A

supplemental court reporter’s record was filed on June 30, 2015.            A second

supplemental reporter’s record is expected to be filed shortly.

                             REASONS FOR REQUESTED

         10.     The record in this appeal is sizeable.

         11.     LRMC’s and SDP’s counsel is also in the midst of preparing filings in

an arbitration between John W. Johnson, Steven J. Lindley, and J. Loren Ross, as

the Representatives of the Stockholders of Permian Mud Service, Inc. and Ecolab

Inc.

         12.     This request is not sought for delay only but so that justice may be

done.

                                 PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Appellants Lakeway Regional

Medical Center, LLC and Surgical Development Partners, LLC ask that this Court


54059819.1                                    3
grant this, their First Unopposed Motion for Extension of Time to File Their

Opening Appellants’ Briefs, and extend the deadline to August 31, 2015, and for

such further relief to which they may be entitled.

                                       Respectfully submitted,

                                       NORTON ROSE FULBRIGHT US LLP

                                       By:          /s/ Joy M. Soloway
                                             Jeff Cody
                                             jeff.cody@nortonrosefulbright.com
                                             State Bar No. 4468960
                                             Barton Wayne Cox
                                             beau.cox@nortonrosefulbright.com
                                             State Bar No. 24065087
                                             James V. Leito IV
                                             james.leito@nortonrosefulbright.com
                                             State Bar No. 24054950
                                       2200 Ross Avenue, Suite 3600
                                       Dallas, TX 75201-2784
                                       Telephone: (214) 855-8000
                                       Telecopier: (214) 855-8200

                                              Joy M. Soloway
                                              joy.soloway@nortonrosefulbright.com
                                             State Bar No. 18838700
                                       1301 McKinney, Suite 5100
                                       Houston, TX 77010-3095
                                       Telephone: (713) 651-5151
                                       Telecopier: (713) 651-5246

                                       Counsel for Appellants/Cross-Appellees
                                       Lakeway Regional Medical Center, LLC and
                                       Surgical Development Partners, LLC




54059819.1                                4
                                    WRIGHT & CLOSE, LLP
                                          Jessica Z. Barger
                                          barger@wrightclose.com
                                          State Bar No. 24032706
                                          Raffi Melkonian
                                          melkonian@wrightclose.com
                                          State Bar No. 24090587
                                    One Riverway, Suite 2200
                                    Houston, TX 77056
                                    Telephone: (713) 572-4321
                                    Telecopier: (713) 572-4320
                                    Counsel for Appellant/Cross-Appellee
                                    Surgical Development Partners, LLC

                    CERTIFICATE OF CONFERENCE

      I certify that Jane Webre and Ryan Fellman, counsel for Appellees in this
appeal, are not opposed to the relief sought in this motion.

                                        /s/ Joy M. Soloway
                                    Joy M. Soloway




54059819.1                            5
                          CERTIFICATE OF SERVICE

      I hereby certify that on the 8th day of July 2015, the foregoing motion was
served by electronic service upon the following counsel of record:

         Mr. S. Abraham Kuczaj III
         akuczaj@scottdoug.com
         Ms. Paige A. Amstutz
         pamstutz@scottdoug.com
         Mr. Steven J. Wingard
         swingard@scottdoug.com
         Jane Webre
         jwebre@scottdoug.com
         SCOTT, DOUGLASS & MCCONNICO, LLP
         303 Colorado, Suite 2400
         Austin, TX 78701
         Counsel for Appellee/Cross-Appellant Lake Travis Transitional LTCH, LLC
         Via Email Only
         Mr. Robert A. Bragalone
         rbragalone@gordonrees.com
         Mr. B. Ryan Fellman
         rfellman@gordonrees.com
         GORDON & REES LLP
         2100 Ross Avenue, Suite 2800
         Dallas, TX 75201
         Counsel for Appellees Brennan, Manna & Diamond, LLC and
         Frank T. Sossi
         Via Email Only
                                         /s/ Joy M. Soloway
                                      JOY M. SOLOWAY




54059819.1                               6